Case 2:15-cr-00045-SPC-MRM Document 398 Filed 10/05/20 Page 1 of 3 PageID 1955




                          UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                              FORT MYERS DIVISION

 UNITED STATES OF AMERICA

 v.                                                  CASE NO.: 2:15-cr-45-FtM-38MRM

 IAN ALTERS


                                          ORDER1

        Before the Court is Defendant Ian Alters’ Unopposed Motion to Terminate

 Supervised Release Pursuant to FRCrP 32.1 and Title 18 U.S.C. § 3583(e)(1). (Doc.

 397). For the below reasons, the Court grants the motion.

        On May 2, 2016, Defendant Ian Alters entered a plea of guilty to Counts One

 and Eight of the Indictment; Count One charged Alters with Conspiracy to Possess

 With Intent to Distribute 100 Kilograms or more of Marijuana, in violation of 21

 U.S.C. §§ 841(a)(1) and (b)(1)(B)(vii) and 846, and Count Eight charged him with

 Possession With Intent to Distribute Marijuana, in violation of 21 U.S.C. §§

 841(a)(1) and (b)(1)(D). The District Court accepted his guilty plea and, on August

 16, 2016, sentenced Alters’ to forty-months incarceration to be followed by four

 years of supervised release with the special conditions of random drug screens and

 participation in a substance abuse program. Alters was released from the Bureau




 1Disclaimer: Documents hyperlinked to CM/ECF are subject to PACER fees. By using
 hyperlinks, the Court does not endorse, recommend, approve, or guarantee any third
 parties or the services or products they provide. The Court is also not responsible for a
 hyperlink’s availability and functionality, and a failed hyperlink does not affect this Order.
Case 2:15-cr-00045-SPC-MRM Document 398 Filed 10/05/20 Page 2 of 3 PageID 1956




 of Prisons on September 4, 2018 and immediately began his term of supervised

 release, which is set to expire on September 4, 2022.

       Alters now petitions the Court for early termination of his supervised release

 so that he may enroll in classes at Florida Gulf Coast University, which he is unable

 to do while on supervision. Alters contends that he is eligible for early termination

 of his supervision because he has successfully completed two years of his

 supervised release and complied with all special conditions imposed by the Court

 with no violations of supervision.

       United States Probation supports Alters’ request for early termination of

 supervision. United States Probation Officer, Shamika Whitlock, confirms that

 Alters’ has complied with all terms of his supervised release and successfully

 completing the special conditions of his supervision with no violations or positive

 urinalysis tests. She further advises that Alters has maintained a stable residence

 and stable employment while on supervision and poses no risk to the community.

 The Government does not oppose the Defendant’s request for early termination of

 supervision.

       Upon considering the factors in 18 U.S.C. § 3553(a), a court may “terminate

 a term of supervised release and discharge the defendant released at any time after

 the expiration of one year of supervised release . . . if it is satisfied that such action

 is warranted by the conduct of the defendant released and in the interest of

 justice[.]” 18 U.S.C. § 3583(e)(1).




                                             2
Case 2:15-cr-00045-SPC-MRM Document 398 Filed 10/05/20 Page 3 of 3 PageID 1957




       After reviewing the pleadings and the record against the § 3553(a) factors,

 the Court finds the interest of justice and Defendant’s conduct warrant terminating

 his supervised release. The Court, therefore, grants the request and terminates

 Alters term of supervised release.

       Accordingly, it is now

       ORDERED:

       1. Defendant Ian Alters’ Unopposed Motion to Terminate Supervised

          Release Pursuant to FRCrP 32.1 and Title 18 U.S.C. § 3583(e)(1) (Doc.

          397) is GRANTED.

       2. Defendant’s term of supervision SHALL terminate at midnight on

          October 7, 2020.

       DONE and ORDERED in Fort Myers, Florida on October 5, 2020.




 Copies: Counsel of Record




                                         3
